Exhibit 10.47

Name of Participant:                                                            

QUINTILES IMS HOLDINGS INC.

2013 STOCK INCENTIVE PLAN

AWARD AGREEMENT

(Awarding Restricted Stock)

THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles IMS
Holdings Inc., a Delaware corporation (the “Company”), and the participant named
above (the “Participant”) pursuant to the provisions of the Quintiles IMS
Holdings Inc. 2013 Stock Incentive Plan (the “Plan”), which is incorporated
herein by reference. Capitalized terms not defined in this Agreement shall have
the meanings given to them in the Plan. In the event of a conflict between the
terms and conditions of this Agreement and the Plan, the Plan shall control.

WITNESSETH:

WHEREAS, the Participant is providing, or has agreed to provide, services to the
Company, or Affiliate or a Subsidiary of the Company, as an Employee, Director
or Third Party Service Provider;

WHEREAS, the Company considers it desirable and in its best interests that the
Participant be given a personal stake in the Company’s growth, development and
financial success through the grant of an Award of Restricted Stock providing an
opportunity to earn shares of the $.01 par value common stock of the Company
(“Shares”) on the terms and conditions and subject to the restrictions set forth
in this Agreement and the Plan.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

1. Grant of Restricted Stock. Effective as of [DATE] (the “Grant Date”), the
Company hereby grants to the Participant on the Grant Date an Award of
Restricted Stock consisting of, in the aggregate, [Number of shares] Shares (the
“Restricted Stock”), subject to the terms and conditions of this Agreement and
the Plan. For purposes of this Agreement, the period during which the Restricted
Stock remains subject to the transfer restrictions set forth herein shall be
called the “Restricted Period”. For the avoidance of doubt, the total number of
shares of Restricted Stock subject to the award is subject to adjustment
pursuant to Article 4.4 of the Plan.

2. Vesting Schedule. The Restricted Stock will vest as to 25% of the Shares on
the second anniversary of the Grant Date, 25% of the Shares on the third
anniversary of the Grant Date and as to the remaining 50% of the shares on the
fourth anniversary of the Grant Date provided that, on the applicable vesting
date, the Participant is and has been at all times since the Grant Date, either
employed by the Company or one of its Subsidiaries or in service to the Company
as a director; provided however, that the Restricted Stock is subject to
accelerated vesting in accordance with Section 3(b) below. Prior to vesting, the
Company may retain in its possession the share certificate or other evidence of
ownership (but Participant will be and remains the owner of the Shares).

 



--------------------------------------------------------------------------------

3. Treatment of Restricted Stock upon Termination of Employment.

(a) Forfeiture of Restricted Stock upon Termination. In the event that the
Participant’s employment by and service as a director of the Company and each of
its Subsidiaries (“Employment”) ceases for any reason prior to the lapsing of
the Restricted Period, such unvested Restricted Stock shall be forfeited
immediately unless otherwise determined by the Committee and subject to 3(b)
below. Other provisions of the Plan and this Agreement, including Sections 8 and
9, may result in the termination and forfeiture of the Restricted Stock or
portions thereof prior to vesting.

[(b) Notwithstanding Article 15 of the Plan, in the event there occurs a Sale of
the Company following the Grant Date in which there is no assumption,
continuation, substitution or cash-out of all or a portion of this Award (the
“Terminating Restricted Stock”), the Terminating Restricted Stock will vest
immediately before the consummation of the Sale of the Company that would cause
the Common Stock to cease to be outstanding. In the case of a Sale of the
Company following the Grant Date in which the Restricted Stock will be assumed,
continued, or substituted (the “Continuing Restricted Stock”), in the event
that, at or within 24 months after such Sale of the Company, (i) the Company
terminates the Participant’s employment without Cause or (ii) the Participant
terminates his employment for Good Reason, or (iii) and Expiration Termination
occurs, the Continuing Restricted Stock will become fully vested immediately
before such termination. For this purpose, the terms “Cause,” “Expiration
Termination” and “Good Reason” have the meanings as defined in the Employment
Agreement between the Participant and the Company, as in effect at the Grant
Date.]

4. Dividends and Adjustments. In the event that the Company declares and pays
regular cash dividends on Stock, any such dividends on the Restricted Stock
payable prior to vesting will be retained by the Company and not paid to
Participant (or, if delivered to the Participant, immediately will be returned
by Participant to the Company). Dividends other than regular cash dividends will
result in an adjustment to the Restricted Stock under Article 4.4 of the Plan
(in which case the adjustment will be in lieu of payment of any such dividend).
Shares or other property that directly or indirectly result from adjustments to
a share of Restricted Stock shall be subject to the same risk of forfeiture,
restriction on transferability and other terms and conditions as apply to such
granted share of Restricted Stock.

5. Income Tax and Social Insurance Withholding. Regardless of any action the
Company takes with respect to any or all income tax (including U.S. federal,
state and local taxes or non-U.S. taxes), social insurance, payroll tax, fringe
benefit, payment on account or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Award, including the grant of the Restricted Stock, the
vesting of the Restricted Stock, the subsequent sale of any Shares resulting
from the Award and the receipt of any dividends or other amounts resulting

 

2



--------------------------------------------------------------------------------

from any adjustment to the Award, and (b) does not commit to structure the terms
of the Award or any aspect of the Award to reduce or eliminate the Participant’s
liability for Tax-Related Items. Participant is hereby advised that he is
permitted under United States federal income tax law to elect (by filing a
“Section 83(b)” election with the Internal Revenue Service) to be taxed on the
compensation value of the Restricted Stock at the Grant Date, and agrees that if
he makes such an election he will notify the Company immediately. Unless the
Participant has, in advance of the vesting of the Restricted Stock, made other
arrangements satisfactory to the Company to satisfy withholding obligations, if
the Participant’s country of residence (and/or the country of employment, if
different) requires withholding of Tax-Related Items, the Company will withhold
a sufficient number of whole Shares that become vested having an aggregate fair
market value sufficient to pay the minimum Tax-Related Items required to be
withheld with respect to the vesting of the Restricted Stock. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, the Company may withhold the
minimum Tax-Related Items required to be withheld with respect to the Shares in
cash from the Participant’s regular salary and/or wages or any other amounts
payable to the Participant. In the event the withholding requirements are not
satisfied through the withholding of Shares by the Company or through the
Participant’s regular salary and/or wages or other amounts payable to the
Participant, no Shares will be released to the Participant (or the Participant’s
estate) upon vesting of the Restricted Stock unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Participant
with respect to the payment of any Tax-Related Items that the Company
determines, in its sole discretion, must be withheld or collected with respect
to such Restricted Stock. By accepting this grant of Restricted Stock, the
Participant expressly consents and agrees to the withholding of Shares and/or
withholding from the Participant’s regular salary and/or wages or other amounts
payable to the Participant as provided for hereunder. All other Tax-Related
Items related to the Restricted Stock are the Participant’s sole responsibility.

6. Restrictive Legends; Delivery Upon Vesting.

(a) As an award of Restricted Stock, the Shares will be issued to the
Participant as of the Grant Date. Any stock certificate or other evidence of
ownership of the Restricted Stock will be in the name of the Participant but
will be held by the Company until the lapse of the Restricted Period. The
Participant understands and agrees that the Company may cause the legends set
forth below or legends substantially equivalent thereto, to be placed upon any
certificate(s) or book-entry notations evidencing ownership of the Restricted
Stock or Shares together with any other legends that may be required by the
Company or by the provisions of any applicable laws, including state or federal
securities laws:

“The shares of Common Stock evidenced hereby are subject to the terms and
conditions of an Award Agreement dated [DATE] between the registered owner and
Quintiles IMS Holdings, Inc. and the Quintiles IMS Holdings, Inc. 2013 Stock
Incentive Plan, as such plan may be amended from time to time; such shares are
subject to forfeiture under the terms of such Agreement and the Plan; and such
shares shall not be sold, transferred, assigned, pledged, encumbered or
otherwise alienated or hypothecated except pursuant to the provisions of such
Agreement and the Plan. Copies of such Agreement and Plan are available from
Quintiles IMS Holdings, Inc. upon request.”

 

3



--------------------------------------------------------------------------------

Participant will have voting rights with regard to the Restricted Stock.

(b) Participant agrees that, upon request of the Company, he will deliver to the
Company stock powers or other instruments of transfer or assignment, duly
endorsed in blank with signature guaranteed, corresponding to each certificate
for Restricted Stock or distributions thereon. If Participant shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, Participant hereby irrevocably appoints the Secretary of the Company
as his attorney-in-fact to execute and deliver any such power or other
instrument which may be necessary to effectuate the transfer of the Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.

(c) Upon the lapse of the Restricted Period, the risk of forfeiture will lapse
and evidence of ownership of the shares immediately will be delivered to the
Participant free of the restrictions on transferability otherwise imposed under
this Agreement and free of such risk of forfeiture (except for any applicable
recoupment or clawback policy of the Company or as required by applicable law or
stock exchange regulation). The method of delivery will be in the discretion of
the Company, either by delivery of one or more share certificates to the
Participant, delivery of the Shares to a financial institution for the account
of the Participant or delivery in any other commercially reasonable manner as
may be determined by the Company.

(d) The Participant’s sales or other dispositions of Shares following the lapse
of the Restricted Period will be subject to applicable restrictions under
Company policies applicable to the Participant, including those covering insider
trading by employees.

7. Restrictions on Shares; Non-transferability during Restricted Period.

(a) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchange as may be required. The Participant agrees to take all steps the
Committee determines are necessary to comply with all applicable provisions of
federal and state securities law in exercising his or her rights under this
Agreement.

(b) During the Restricted Period, the Restricted Stock is not assignable or
transferable, in whole or in part, and it may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including, but not limited to, by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution to the estate of the Participant upon the Participant’s death or
with the Company’s consent (in which case the Restricted Stock shall remain
subject to the vesting and other restrictions as set forth herein). Any
purported transfer in violation of this Section 7 shall be void ab initio.
Furthermore, notwithstanding any other provision of this Agreement, the
Participant may not sell the Shares unless such shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or, if such Shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale, pledge or transfer of the Shares
must also comply with other applicable laws and regulations governing the
Shares, and the Committee may impose restrictions upon the sale,

 

4



--------------------------------------------------------------------------------

pledge, or other transfer of such shares (including the placement of appropriate
legends on stock certificates, the imposition of minimum holding period
requirements or stop transfer orders or other restrictions under applicable
federal securities laws or under the requirements of any stock exchange or
market upon which such Shares are then listed or traded, or under any blue sky
or state securities laws as may be applicable to such Shares) if, in the
judgment of the Committee, such restrictions are necessary or desirable in order
to achieve compliance with the provisions of the Act, the securities laws of any
state, or any other applicable law.

8. Forfeiture; Recovery of Compensation.

(a) The Committee may determine that the Restricted Stock will be forfeited or
that release of the evidence of ownership of the Shares will be delayed if the
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan (including, but not limited to, Section 11.3 and
Section 20.19 of the Plan and Sections 8 and 9 of this Agreement).

(b) By accepting this Award, the Participant expressly acknowledges and agrees
that his rights, and those of any permitted transferee, with respect to the
Restricted Stock, including to shares following vesting and proceeds from the
disposition thereof, are subject to Article 11.3 and Section 20.19 of the Plan
(including any successor provisions). Nothing in the preceding sentence shall be
construed as limiting the general application of Section 14(a) of this
Agreement.

9. Other Undertakings. To protect the interests of the Company and its direct
and indirect affiliates and subsidiaries (individually, a “QuintilesIMS Company”
and collectively, the “QuintilesIMS Companies”), including the confidential
information of the QuintilesIMS Companies and the confidential information of
their respective customers, data suppliers, prospective customers and other
companies with which the QuintilesIMS Companies have a business relationship,
and in consideration of the covenants and promises and other valuable
consideration described in this Agreement, the Company and the Participant agree
as follows:

(a) The Participant acknowledges and agrees that he is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he has executed with a QuintilesIMS
Company, which covenants and agreements are incorporated herein by reference and
shall survive any exercise, expiration, forfeiture or other termination of this
Agreement or the Restricted Stock issued hereunder. The Participant also
acknowledges and agrees that the Company shall be an affiliate for purposes of
such restrictive covenant and confidentiality agreements.

(b) The Participant acknowledges that the opportunity to participate in the Plan
and the financial benefits that may accrue from such participation is good,
valuable and sufficient consideration for the following:

 

  (i) The Participant acknowledges and agrees that he is and will remain bound
by the non-competition, non-solicitation and other covenants contained in the
restrictive covenant and confidentiality agreement(s) that he has executed with
any of the QuintilesIMS Companies to the fullest extent permitted by law.

 

5



--------------------------------------------------------------------------------

  (ii) The Participant further acknowledges and agrees that the period during
which the non-competition and non-solicitation covenants in such agreement(s)
will apply following a termination of Employment shall be extended from twelve
(12) months to eighteen (18) months; provided, however, that the remedies
available for breach of any non-competition or non-solicitation covenants during
such extended six-month period shall be limited to the following: (x) to the
extent then outstanding, the forfeiture of the Restricted Stock for no
consideration, and (y) to the extent the Restricted Stock has vested on or after
the date that is eighteen (18) months before the Participant’s cessation of
Employment, with respect to the shares of Stock that became vested (including
Shares withheld for taxes), the Participant shall pay to the Company an amount
equal to (A) the aggregate fair market value of such shares of Stock as of the
date of vesting, plus (B) the excess, if any, of the aggregate proceeds of all
sales of such shares of Stock over the amount described under subsection
(A) above. (For this purpose, the Participant’s earliest sales of shares
following vesting will be deemed sales of the vested shares of Restricted
Stock.) The Company shall also be entitled to the foregoing remedies in the
event of a material breach of any confidentiality, non-disclosure or other
similar covenant contained in the restrictive covenant and confidentiality
agreement(s) that the Participant has executed with a QuintilesIMS Company.

 

  (iii) The Participant further acknowledges and agrees to the Company’s
application, implementation and enforcement of (a) such policy set forth in
Section 9(b)(ii) of this Agreement and (b) any provision of applicable law or
Company policy relating to cancellation, recoupment, rescission or payback of
compensation and expressly agrees that the Company may take such actions as are
necessary to effectuate such policy (as applicable to the Participant) or
applicable law without further consent or action being required by the
Participant. For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold Participant’s shares of Stock and other amounts acquired under
the Plan to re-convey, transfer or otherwise return such shares of Stock and/or
other amounts to the Company. To the extent that the terms of this Agreement and
such policy conflict, the terms of such policy shall prevail.

 

  (iv) By accepting the Restricted Stock, the Participant consents to one or
more deductions from any amounts any QuintilesIMS Company owes the Participant
from time to time in an aggregate amount equal to all amounts described in
subsection (ii) above, to the extent such deductions are permitted by applicable
law. Any such deduction from an amount that constitutes a deferral of
compensation under Code Section 409A may only take place at the time the amount
would otherwise be payable to the Participant, except to the extent permitted by
Code Section 409A.

10. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, the terms and conditions of the Plan
and this Agreement shall be binding upon the Participant and his or her heirs,
executors, administrators, successors and assigns.

 

6



--------------------------------------------------------------------------------

11. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or by the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

12. Acknowledgements and Acceptance. In accepting the Award, the Participant
acknowledges and agrees that, except as may be provided under the terms of any
employment agreement between the Participant and the Company: that the
Participant will have no claim or entitlement (i) to compensation or damages in
consequence of the termination of Employment for any reason whatsoever and
whether or not in breach of contract, insofar as such claim or entitlement
arises or may arise from his ceasing to have any rights under the Plan or this
Agreement; (ii) to vesting of the Restricted Stock as a result of such
termination of Employment, except as expressly provided in this Agreement; or
(iii) from the loss or diminution in value of the Restricted Stock or Share
following the vesting of the Restricted Stock (including due to any delay in
delivery of evidence of ownership following vesting); and, upon the grant of the
Award and in partial consideration for his participation in the Plan and this
Agreement, the Participant shall be deemed irrevocably to have waived any such
claim or entitlement, and (iv) all questions arising under this Agreement and
the Plan shall be decided by the Committee in its sole discretion; (v) that the
Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (vi) that the grant of the Restricted Stock does not create
any contractual or other right to receive future grants of Restricted Stock or
other Awards or any right to continue an employment or other relationship with
the Company (for the vesting period or otherwise); (vii) that the Participant
remains subject to discharge from such relationship to the same extent as if the
Restricted Stock had not been granted; (viii) that all determinations with
respect to any such future grants, including, but not limited to, when and on
what terms they shall be made, will be at the sole discretion of the Committee;
(ix) that participation in the Plan is voluntary; (x) that the value of the
Restricted Stock is an extraordinary item of compensation; and (xi) that the
Restricted Stock is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
benefits.

13. Employee Data Privacy. The Company hereby notifies the Participant of the
following in relation to the Participant’s personal data and the collection,
processing and transfer of such data in relation to the Award and the
Participant’s participation in the Plan pursuant to applicable personal data
protection laws. The collection, processing and transfer of the Participant’s
personal data is necessary for the Company’s administration of the Plan and the
Participant’s participation in the Plan, and the Participant’s denial and/or
objection to the collection, processing and transfer of personal data may affect
the Participant’s ability to participate in the Plan. As such, the Participant
voluntarily acknowledges, consents and agrees (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein. The Participant understands that the Company and its
Affiliates hold certain personal information about the Participant, including
but not limited to the Participant’s name, home address and telephone number,
date of birth, social security number, salary, nationality, job title, shares of
common stock or directorships held in the Company, details of all

 

7



--------------------------------------------------------------------------------

Restricted Stock or other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding in the Participant’s favor for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The data processing will
take place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which the Data is collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in the Participant’s country of residence. Data processing
operations will be performed in a manner that minimizes the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan. The Participant further understands that the Company and/or its
Affiliates will transfer Data amongst themselves as necessary for the purposes
of implementation, administration and management of the Participant’s
participation in the Plan, and that the Company and/or any of its Affiliates may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plans. The Participant
understands that these recipients may be located in the European Economic Area,
the United States or elsewhere throughout the world. The Participant authorizes
(where required under applicable law) them to receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding Shares on the
Participant’s behalf to a broker or other third party with whom the Shares may
be deposited. The Participant may, at any time, exercise the Participant’s
rights provided under applicable personal data protection laws, which may
include the right to (a) obtain confirmation as to the existence of the Data,
(b) verify the content, origin and accuracy of the Data, (c) request the
integration, update, amendment, deletion, or blockage (for breach of applicable
laws) of the Data, and (d) oppose, for legal reasons, the collection, processing
or transfer of the Data that is not necessary or required for the
implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan. The Participant may seek to exercise
these rights by contacting the Participant’s local human resources
representative.

14. Entire Agreement; Governing Law.

(a) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings,
agreements, commitment and negotiations of the Company and the Participant with
respect to the subject matter hereof, and may not be modified adversely to the
Participant’s interest except by means of a writing signed by the Company and
Participant.

(b) This Agreement and all claims arising out of or based upon this Agreement or
relating to the subject matter hereof shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

 

8



--------------------------------------------------------------------------------

(c) Any legal proceeding arising out of this Plan or this Agreement shall be
brought exclusively in the Federal or State courts located in the State of
Delaware. The Participant agrees to submit to personal jurisdiction and to venue
in those courts. The Participant further agrees to waive all legal challenges
and defenses to the appropriateness of Delaware as the site of any such legal
proceeding and to the application of the laws of the State of Delaware and any
applicable Federal laws.

15. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

(b) The Company reserves the right to impose other requirements on the Award,
any Shares of Stock issued pursuant to the Restricted Stock and the
Participant’s participation in the Plan to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable in
order to comply with local law, rules and regulations or to facilitate the
operation and administration of the Award and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

(c) The delivery of evidence of ownership of shares upon vesting of the
Restricted Stock will be contingent upon the Company’s receipt of any agreement,
statement or other evidence that the Company and/or the Committee may require to
satisfy itself that such delivery pursuant to this Agreement and any subsequent
resale of the Shares will be in compliance with all applicable laws and
regulations and with the requirements hereof and of the Plan. The determination
of the Committee as to such compliance shall be final and binding on the
Participant. If the Company elects a method of delivery other than delivery of a
share certificate to Participant, Participant will be required to take
appropriate steps to cause any nominee to transfer Shares into the name of the
Participant in order for Participant to become a record holder of the Shares
upon such delivery.

(d) This Agreement is subject in its entirety to the provisions of the Plan,
which are incorporated herein by reference. A copy of the Plan as in effect on
the Grant Date has been furnished to the Participant. Accepting the Award, the
Participant agrees to be bound by the terms of the Plan and this Agreement.

(e) Any provision of this Agreement that is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this Section, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions thereof
in such jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement or the Addendum by the Company shall be implied by the
Company’s forbearance or failure to take action.

 

9



--------------------------------------------------------------------------------

(f) The Restricted Stock is intended to be subject to Code Section 83 and
therefore be exempt from the requirements of Code Section 409A. The Plan and
this Agreement shall be administered and interpreted in a manner consistent with
this intent. If the Company determines that this Agreement is subject to Code
Section 409A and that it has failed to comply with the requirements of that
Section, the Company may, at the Company’s sole discretion and without
Participant consent, amend the Agreement to cause the terms and conditions of
the Agreement to comply with Code Section 409A or be exempt from Code Section
409A.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means (including, without
limitation, a clickthrough button or checkbox on a website of the Company or a
third-party administrator) intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.

 

10



--------------------------------------------------------------------------------

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

  QUINTILES IMS HOLDINGS INC. By:  

 

  Name:   James H. Erlinger III   Title:  

EVP, General Counsel &

Corporate Secretary

 

Agreed and Accepted:

 

Participant

 

11